Citation Nr: 0639254	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a vision 
disability, to include due to exposure to Agent Orange.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for neuropathy of the 
lower extremities.

6.  Entitlement to service connection for tingling of the 
left (non-dominant) hand.

7.  Entitlement to service connection for scars of the left 
buttock.

8.  Entitlement to service connection for scars of the left 
hand.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Decision Review Officer (DRO) 
hearing in June 2005 and a Travel Board hearing with the 
undersigned in June 2006.  Transcripts of those proceedings 
have been associated with the veteran's claims folder.


The issues of entitlement to service connection for 
headaches, a skin disability and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's currently diagnosed presbyopia / hyperopia 
is refractive error of the eye; there is no evidence of eye 
injury during service or of superimposed diseases of the eye 
or any in-service exposure to herbicides.

2.  The veteran does not have non-visually significant 
cataracts as a result of a disease or injury in service, nor 
are the cataracts due to any in-service exposure to 
herbicides.

3.  The veteran does not have a sleep disability that is the 
result of a disease or injury in service; his service-
connected PTSD includes sleep disturbance.

4.  The veteran does not have a current diagnosis of 
neuropathy of the lower extremities or left hand.

5.  The veteran does not have any scars of the left hand or 
left buttock.

6.  The veteran's claim for service connection for nicotine 
dependency was received after June 9, 1998.

7.  The veteran smoked tobacco products prior to, during 
service and for many years after service.

8.  Nicotine dependence is not shown by competent medical 
evidence to be linked to the veteran's service-connected 
PTSD.



CONCLUSIONS OF LAW

1.  A bilateral vision disability was not incurred in or 
aggravated by active service, nor is it shown to be secondary 
to herbicide exposure.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107, 7104 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  A sleep disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Neuropathy of the lower extremities was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).

4.  Neuropathy of the left hand was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).

5.  Scars of the left hand were not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).

6.  Scars of the left buttock were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).

7.  Because the claim for service connection for nicotine 
dependence was received after June 9, 1998, there is no legal 
basis for compensation based on tobacco use in service, and 
this claim is dismissed. 38 U.S.C.A. § 1103 (West Supp. 
2005); 38 C.F.R. § 3.300 (2006).

8.  Nicotine dependence is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; private treatment records; 
VA treatment records; VA medical examination reports; the 
veteran's June 2005 DRO hearing testimony; and the June 2006 
Travel Board hearing testimony.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  
When the positive and negative evidence as to a veteran's 
claims are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

If the Board determines that the preponderance of the 
evidence is against the claims, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

I.  Service Connection and Agent Orange Exposure

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).  In order to 
establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption 
is not the sole method for showing causation in establishing 
a claim for service connection as due to herbicide exposure.

A.  Vision Disability and Cataracts

The veteran avers that he has a current bilateral vision 
disability and non-visually significant cataracts as a result 
of his active service.  Specifically, he argues that his 
bilateral vision disability and cataracts are the result of 
exposure to the herbicide Agent Orange or in the alternative, 
due to the flying debris he was exposed to during service.

Service medical records reveal no evidence of visual problems 
other than refractive error, corrected with glasses.  His 
September 1967 enlistment examination and report of medical 
history revealed the veteran to wear glasses.  His right eye 
distant vision was 20/40 corrected to 20/40, and near vision 
was J10 corrected to J3.  His left eye distant vision was 
20/25 corrected to 20/25 and near vision was J12 corrected to 
J3.  He passed the red green color vision test.  Refraction 
was BY +5.75, S. -0.50, CX 130 in the right eye and BY +5.75, 
S. -0.15, CX 40 in the left eye.  A review of the service 
medical records revealed that the veteran was seen in January 
1969 with complaints that he could not see out of his 
glasses.  His right eye distant vision was 20/50, refraction 
was BY +5.00, S. +1.00, and CX 38.  The left eye distant 
vision was 20/50, refraction was BY +5.00, S. 0.75, and CX 
134.  The veteran's prescription was checked as it was 
difficult to tell his actual vision because of a large 
scratch on his glasses.

The May 1973 annual physical reported the veteran's distant 
vision to be 20/30 corrected to 20/30 for the right eye and 
20/40 corrected to 20/40 for the left eye.  No further 
measurements were taken.  The examiner noted the veteran had 
poor vision, not correctable to 20/20.  His June 1974 
periodic examination and report of medical history reported 
the veteran's vision to be 20/20 in both eyes.  On the 
Standard Form (SF) 93, the veteran stated that he was in good 
health, wore glasses, had vision in both eyes and indicated 
that he had eye trouble.  The examiner did not report any 
vision problems, and the veteran was qualified for discharge.  
The September 1975 separation examination and report of 
medical history, SF 93, noted the veteran complained of eye 
trouble.  The examiner noted that this referred to the 
veteran's refractive error.

In February 2004, the veteran was seen at the VA Medical 
Center (VAMC) with complaints of tearing, itching, eye 
redness and rhinorrhea.  There was no change in vision and 
the veteran reported no trauma.  The April 2004 VA 
examination report noted that the veteran had last seen his 
optometrist in November 2003.  There was no refraction change 
at that examination, and the veteran denied having any 
problems with his eyes.  Upon physical examination, the 
veteran's eyes were equal and refractive to light; regular.  
Extraocular muscles were normal, the pupils were constricted 
and the funduscpoic examination was poor visualization.  In 
October 2004, a VA ophthalmology progress note indicated the 
veteran was seen for a routine examination.  There were no 
complaints, no eye pain or flashes with stable occlusal 
floaters.  The veteran did not have glaucoma.  The examiner 
diagnosed the veteran with hyperopia and non-visually 
significant cataracts.

As stated in his June 2006 Travel Board hearing testimony, 
the veteran maintains that his current eye disability and 
cataracts are either the result of debris that flew into his 
eyes when he worked in service as a crawl tract operator or 
as a result of Agent Orange exposure.  Where, as here, the 
claims turn on a medical matter, the veteran cannot establish 
entitlement to service connection on the basis of his 
assertions, alone.  As a lay person, without appropriate 
medical training and expertise, the veteran simply is not 
competent to offer a probative opinion on a medical matter, 
such as whether his claimed disabilities are the result of 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Under, 38 C.F.R. § 3.309(e) the veteran does not have a 
presumptive condition associated with Agent Orange exposure.  
Additionally, congenital or developmental defects as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (2006).  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9; VA 
Manual M21-1, Part VI, Subchapter II, para. 11.07.

The record does not reflect any superimposed disease or 
injury during the veteran's period of military service.  The 
veteran's blurred vision, however, has been diagnosed as 
presbyopia, which VA does not consider a disability without 
evidence of superimposed disease or injury during service.  
The evidence furthermore does not reflect that Agent Orange 
exposure had any bearing on eyesight in general or on 
presbyopia in particular.  Again, there being no indication 
of a superimposed disease or injury, service connection for 
presbyopia is denied.  Id; 38 U.S.C.A §5107 (West Supp. 
2005).

Additionally, there is no evidence of cataracts in service.  
Though the veteran does have a current diagnosis of non-
visually significant cataracts, the evidence of record does 
not support a finding that cataracts are related to service.  
See 38 C.F.R. § 3.303 (2006).  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for cataracts, the benefit-of-the-doubt rule does 
not apply, and the veteran's claim must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

B.  Sleep Disorder

The veteran avers that his current sleep difficulties are the 
result of a disease or injury in service.  He maintains that 
his problems sleeping are not associated with his currently 
diagnosed and service-connected PTSD.

A review of the veteran's service medical records does not 
reveal any diagnoses or treatment of a sleep disorder.  The 
Board notes that the appellant's allegations and reported 
history are simply not credible.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the appellant's 
statements are inconsistency.  Interestingly, the June 2005 
DRO hearing transcript indicated that the veteran believed 
his sleep disorder was directly related to his PTSD, and in 
the June 2006 Board hearing, he maintained that his sleeping 
problems were not related to his PTSD.  The Board notes that 
the veteran's award for PTSD has included difficulty falling 
asleep.  The veteran has not received any additional 
treatment for his sleeping problems.  Difficulty sleeping has 
been noted in current treatment records in association with 
his PTSD.

There is no evidence of a sleep disorder in service, and no 
current diagnosis of a sleep-related problem.  The veteran's 
representative argues that the veteran has sleep apnea.  In a 
note from A.R., M.D., dated in July 2002, the examiner stated 
that the veteran did not have the body habitus for sleep 
apnea, although he did seem to have a small pharyngeal 
aperture.  A sleep study was not ordered.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed sleep 
disorder, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The veteran's trouble sleeping has already been compensated 
as part of his service-connected PTSD.  As the preponderance 
of the evidence is against the veteran's claim for direct 
service connection, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

C.  Neuropathy of the Lower Extremities and Left Hand

The veteran maintains that his alleged neuropathy of the 
lower extremities and left hand is due to exposure to Agent 
Orange in service.  Review of the service medical records do 
not show that the veteran ever complained of or was treated 
for neuropathy of the lower extremities or left hand.  The 
Board acknowledges that acute and/or subacute peripheral 
neuropathy is considered to be a presumptive condition 
associated with Agent Orange exposure.  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. See 38 C.F.R. § 3.309 
(e), Note 2.  The veteran did have in-country service in the 
Republic of Vietnam from September 1968 to September 1969 and 
from January 1970 to August 1971, and is therefore afforded 
the presumption of exposure to Agent Orange.  However, there 
is no medical evidence showing he had neuropathy shortly 
after his exposure to Agent Orange that resolved within two 
years.  In fact, as discussed below, there is no showing he 
has ever had neuropathy.

The VA examination report dated in April 2004, noted that the 
only problem with the veteran's lower extremities was that 
the muscles in his feet cramped during the night.  This 
occurred approximately once per month and was relieved by 
rubbing the feet for several minutes.  The veteran reported 
that he walks long distances daily and enjoyed long walks.  
The examiner concluded that there was no neuropathy in the 
lower extremities.  The functional foot cramps were 
considered likely related to long distance daily walks.  The 
veteran denied neuropathy, loss of motor function or 
impairment of the left hand or left hand.  The veteran had no 
pain and no symptoms related to his left hand.

There is no evidence of lower extremity or left hand 
neuropathy in service, and no current diagnosis of neuropathy 
of the lower extremities or left hand.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed neuropathy, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

D.  Scars of the Left Hand and Left Buttock

The veteran maintains that he has scars from shrapnel he 
obtained during combat in service.  The Board notes that the 
veteran is the recipient of the Purple Heart and is very 
appreciative of the veteran's service.  

On the VA examination in April 2004, the veteran stated that 
he did not have scars of the left hand or left buttock.  He 
reported that the tiny shrapnel fragment worked itself to the 
surface of his buttock and has not been there for many 
decades.  Upon physical examination, the examiner noted the 
veteran's skin was normal in color, warmth and texture.  
There were no visible scars of the left hand and left 
buttock.

There is no objective evidence of scars.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of scars, service 
connection may not be granted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997). 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

E.  Nicotine Dependence

In 1998, Public Law No. 105-206 (a bill relating to the 
Internal Revenue Service) added section 1103 to 38 U.S.C.A. 
that prohibits service-connected disability and death 
benefits based on tobacco use.  In 2001, section 3.300 was 
added to 38 C.F.R. implementing the law, effective from June 
1998.  See 66 Fed. Reg. 18195- 18198 (April 6, 2001).

In Kane v. Principi, 17 Vet. App. 97 (2003) the Court noted 
that 38 U.S.C.A. § 1103(a) states that "disability or death 
shall not be considered to have resulted from [] the line of 
duty [] on the basis that it resulted from [] the use of 
tobacco products [] during the veteran's service" and that 
the effective date of 38 C.F.R. § 1103(a) was June 9, 1998.  
The Court upheld the validity of the implementing regulation, 
at 38 C.F.R. § 3.300(a) and (c), and the June 9, 1998, 
effective date of those regulatory provisions, even though 
the regulation was published after that date.
38 C.F.R. § 3.300(a) states that:

For claims received by VA after June 9, 1998, a 
disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products during service.

38 C.F.R. § 3.300(c) states that:

For claims for secondary service connection received by 
VA after June 9, 1998, a disability that is proximately 
due to or the result of an injury or disease previously 
service-connected on the basis that it is attributable 
to the veteran's use of tobacco products during service 
will not be service-connected under 38 C.F.R. § 
3.310(a).

Here, the veteran's claim for nicotine dependence was 
received in November 2003 and was after the June 9, 1998, 
cut-off date.  So service connection cannot be granted under 
these circumstances as the law and regulation in effect after 
June 9, 1998, specifically prohibits this.

When, as here, the law and not the facts are dispositive of 
the claim, it must be dismissed-analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In this case, the veteran is service-connected for PTSD.  The 
veteran also contends that PTSD caused nicotine abuse; 
however, there is no competent medical evidence to connect 
PTSD to nicotine abuse.  

Neither 38 U.S.C.A. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service-connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  See VAOPGCPREC 6-2003.  The 
veteran's service-connected PTSD did not cause him to abuse 
nicotine.  In fact, a private medical treatment record dated 
in September 1995 from Dr. D. reported a 30 year, 1.5 packs 
per day history of smoking.  The Board notes that the veteran 
entered into service in 1969, thus he began smoking before he 
entered the military.  Thus, the veteran has failed to prove 
that his PTSD caused his nicotine dependence.  Id.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
nicotine dependence, on a direct or secondary basis, must be 
denied.  See 38 U.S.C.A §5107 (West Supp. 2005).


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements were met in this case by a letter 
sent to the claimant in January 2004.  That letter advised 
the claimant of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159(b) (2006).  The letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

At the June 2006 Travel Board hearing, the veteran indicated 
that he had received Social Security disability benefits 
which were discontinued when he went to prison; however, the 
duty to obtain records only applies to records that are 
"relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing 
the Federal Rule of Evidence 401 defining "relevant 
evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The veteran has 
not contended that he was awarded SSA benefits for any of his 
claimed disabilities.  In fact, he stated that his benefits 
were related to pancreatic cancer, not an issue before the 
Board.  There is no indication, then, that the records would 
be relevant to this claim.  Also, what is "of consequence" 
in this case is whether the veteran has provided specific 
information about his alleged disabilities, and there is no 
indication that Social Security records would include any 
such information.  Remanding the case to obtain such records 
would serve no useful purpose.   

In March 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
claims are being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The claimant was afforded an April 2004 medical 
examination to obtain an opinion as to whether his claimed 
disabilities could be attributed to service.  Further 
examination is not needed as there is no contrary evidence.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claims, as indicated 
above.


ORDER

Entitlement to service connection for a vision disability, to 
include exposure to Agent Orange, is denied.

Entitlement to service connection for a sleep disability is 
denied.

Entitlement to service connection for neuropathy of the lower 
extremities is denied.

Entitlement to service connection for tingling of the left 
(non-dominant) hand is denied.

Entitlement to service connection for scars of the left 
buttock is denied.

Entitlement to service connection for scars of the left hand 
is denied.

Entitlement to service connection for nicotine dependence is 
denied.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim of entitlement to 
service connection for headaches, a skin disability and 
tinnitus.

The available service medical records do not show tinnitus in 
service; however, the veteran is competent to state that he 
had ringing in ears in service, and that he has continued to 
experience ringing in the ears since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Moreover, although 
he does not have a medical diagnosis of tinnitus, in order to 
trigger an examination, the requirement of current disability 
can be satisfied by competent evidence of the presence of 
persistent or recurrent symptoms of the disability.  See 38 
C.F.R. § 3.159(c)(4)(i)(A) (2006).  Tinnitus is defined as "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking."  See Charles, at 374 (quoting DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994)).  Thus, 
the veteran's lay statement that he currently has ringing in 
the ear is sufficient to establish the presence of a current 
disability, for the purpose of triggering an examination.  
Thus, the veteran must be afforded an examination.  The Board 
finds there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2005); 38 C.F.R. § 3.159 (2006).

Additionally, the veteran's service medical records contain 
complaints and treatment of a skin disability and frequent 
headaches.  The veteran has also provided evidence of a 
current disability with both.  In Charles, supra, the Court 
held that where there is evidence of record satisfying the 
first two requirements for service connection (a current 
disability and evidence of disease or injury in service) but 
there was not of record competent medical evidence addressing 
the third requirement (whether a medical nexus exists between 
the two), VA errs in failing to obtain such a medical nexus 
opinion.  Thus, examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
audiological, headaches and skin 
examinations.  The veteran's claims 
folders must be reviewed by the 
examiner.  The examiners should be 
asked to review and discuss all records 
of reported noise exposure, headaches 
and skin disorders and, thereafter, to 
provide medical opinions as to whether 
it is at least as likely as not that 
the veteran's current tinnitus, 
headaches and skin disorders are 
related to any aspect of his period of 
active service, such as acoustic trauma 
and exposure to Agent Orange.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.  After completion of the above and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the issue on appeal.  If 
any benefits sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


